USCA11 Case: 20-13642     Date Filed: 04/27/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 20-13642
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 5:94-cr-05004-LC-MD-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALPHONSE GAINER,
a.k.a. Daddy Black,
a.k.a. Phillip L. Black,

                                                             Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (April 27, 2021)

Before JORDAN, GRANT and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13642       Date Filed: 04/27/2021   Page: 2 of 2




      Michael Ufferman, appointed counsel for Alphonse Gainer in this appeal of

the denial of a federal prisoner’s motion for sentence reduction under the First Step

Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 522 (“First Step Act”),

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Gainer’s motion for a sentence reduction pursuant to the

First Step Act is AFFIRMED.




                                          2